 1 Elliot Gale (State Bar No. 263326)
     egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
     jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
     3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
     Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
     Ross Dustin
 7

 8
                            UNITED STATES DISTRICT COURT
 9
     NORTHERN DISTRICT OF CALIFORNIA — SAN FRANCISCO DIVISION
10

11
     ROSS DUSTIN,                               Case No.: 3:18-cv-02099-RS
12                                              Honorable Richard Seeborg
13
                   Plaintiff,
                                                STIPULATED REQUEST FOR
14         vs.                                  DISMISSAL OF DEFENDANT
                                                CAPITAL ONE BANK (USA), N.A.;
15 CAPITAL ONE, N.A..; et. al.,                 ORDER
16                 Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                               1
     STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT CAPITAL ONE BANK (USA), N.A.; [PROPOSED]
                                            ORDER
 1             TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
 2             IT IS HEREBY STIPULATED by and between plaintiff Ross Dustin and
 3 defendant Capital One Bank (USA), N.A. (“Capital One”), that Capital One be

 4 dismissed from this action with prejudice pursuant to Federal Rules of Civil

 5 Procedure, Rule 41(a)(2), and that each party shall bear its own attorneys’ fees and

 6 costs.

 7

 8 DATED: March 12, 2019                   SAGARIA LAW, P.C.
 9
                                           By:        /s/ Elliot W. Gale
10                                         Elliot W. Gale
11                                         Attorneys for Plaintiff
                                           Ross Dustin
12

13
     DATED: March 12, 2019                 DOLL AMIR & ELEY LLP
14

15
                                           By:        /s/ Amy Borlund
16                                         Amy Borlund
17                                         Attorneys for Defendant
                                           Capital One Bank (USA), N.A.
18

19
               I, Elliot Gale, am the ECF user whose identification and password are being
20
     used to file this Stipulation. I hereby attest that Amy Borlund has concurred in this
21
     filing.
22 /s/ Elliot Gale

23

24

25

26

27

28

                                                 2
       STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT CAPITAL ONE, N.A.; [PROPOSED] ORDER
 1                                       ORDER
 2        Pursuant to the stipulation of the Parties, Capital One Bank (USA), N.A. is
 3 dismissed with prejudice and each party shall bear its own attorneys’ fees and costs.

 4

 5        IT IS SO ORDERED.
 6

 7 DATED: 3/13/19
                                          RICHARD SEEBORG
 8                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
      STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT CAPITAL ONE, N.A.; [PROPOSED] ORDER
